DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/11/2022, with respect to the previously filed specification objection have been fully considered and are persuasive.  The objection to the abstract has been withdrawn in light of the amendments filed. 
Allowable Subject Matter
Claims 1 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 filed on 3/11/2022 could either not be found or was not suggested in the prior art of record.
With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of a notch formed by cutting a peripheral surface of the tubular body is provided at the distal end of the tubular body; the locking groove is provided from an end part of the notch; and the notch and the locking groove do not extend to the distal end surface of the tubular body, in combination with the other limitations of the independent claim.
	The closest prior is Clark et al. (Patent No. US 9,408,608 B2) and Hubregtse et al. (Patent No. US 8,206,322 B2).
	Clark et al. discloses a ligation device (600 in Figs. 6a-b), comprising: a tubular body (606 and 608) having a tubular shape (note that ‘tubular’ requires the body to be tube-) and including a hollow part (622 in Fig. 6d) into which a string-shaped body (604 of 602 in Figs. 6a-b) can be inserted (col. 15, lines 53-54: “The first end of the snare (604) may extend through the first lumen (622)”); the tubular body (606 and 608) including a proximal opening (see col. 15, lines 53-54, the proximal opening isn’t shown but it’s there since the first end of the snare/string-shaped body extends through) at a proximal end part (not shown) and a distal opening (opening at 622 in Fig. 6d, unmarked in Fig. 6A) at a distal end part (distal end part shown in Figs. 6a-b), respectively; the proximal opening and the distal opening communicating with each other via the hollow part of the tubular body (each end communicates via lumen 622 in Fig. 6d, unmarked in Figs. 6a-d); the ligation device (600 in Figs. 6a-b) capable of ligating a target by fixation of the string-shaped body (604) pulled in a proximal direction to the tubular body (606 and 608) in a state where the string-shaped body (604) is wound around a target (604 is capable of being wound around a target) and the target is pressed against a side of the distal end part of the tubular body (608 and 606) (col. 15, lines 24-26: “the first end of the snare (604) may be advanced or withdrawn (e.g., via the control) to open or close the snare (604) and snare loop assembly (602)”), wherein a side of a first end part of the string-shaped body (604) can be inserted into the hollow part (622), and the tubular body (606 and 608) includes, in the distal end part (seen in Figs. 6a-b), a locking part (614 and 620 in Fig. 6c) capable of locking a side of a second end part (610 in Fig. 6a) of the string-shaped body (604), after the string-shaped body (604) is wound around the target (capable of locking after 604 is wound around a target), in a state where the side of the first end part of the string-shaped body (604) is inserted into the hollow part (622 in Fig. 6d, see Fig. 6a where 612 and 610 are locked into 614 with the other part of 604 still in the unmarked 622).

	Hubregtse et al. teaches a tubular body (62 in Fig. 7) comprising a distal opening (70) at a distal end (65) through which a string-shaped body (78) is configured to travel within. Hubregtse also teaches a notch (80) in the peripheral surface of the tubular body (62) that is provided at the distal end (upper end) of the tubular body (62); and the notch (80) does not extend to the distal end surface (65) of the tubular body (62). While Hubregtse does not explicitly disclose that the notch (80) is formed by cutting, applicant is reminded that- “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see MPEP 2113). Since “a notch formed by cutting” is a product-by-process limitation, and since the claimed structure is the same as the structure taught by Hubregtse, this reference reads on the limitation. 
	However, Hubregtse fails to disclose a locking groove provided from an end part of the notch, wherein the locking groove does not extend to the distal end surface of the tubular body. Furthermore, the prior art of record does not suggest any motivation to modify the Hubregtse disclosure to arrive at these features. The notch (80 in Fig. 7) of Hubregtse is meant to receive a string-shaped body (79), however locking the string-shaped body (79) in place would prevent the surgeon from manipulating the size and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771            

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771